Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-7 are objected to because of the following informalities:  in claim 5, line 8, “within a” (second occurrence) should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Axmon et al. (US 2016/0073370).
Axmon discloses a method, comprising: receiving, by a processor (fig. 11, item 1190; fig. 14, item 1404; paras. 213, 221 and 223-224)) of an apparatus (figs. 11 and 14; note: UE), from a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Venugopal et al. (US 2020/0229257) in view of Kazmi et al. (US 2018/0192300).
Regarding claim 12, Venugopal discloses a method, comprising: transmitting, by a processor of an apparatus (fig. 3, item 115-b; fig. 9, item 940; para. 164-167), to a wireless network a Layer 1 (L1) or Layer 3 (L3) reference signal received power (RSRP) report (step 320; para. 101, last sentence); receiving, by the processor, from the wireless network a transmission configuration indication (TCI) state activation command (step 325; paras. 112 and 113); and 
Venugopal discloses an active SCell (paras. 97 and 108; step 305) but does not disclose receiving, by the processor, from the wireless network a secondary cell (SCell) activation command and performing operations responsive to the TCI state activation command being received after a duration (D) later than receiving the SCell activation command. However, Kazmi discloses receiving an SCell activation to activate an SCell (fig. 9, step 910; para. 74, second sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to disclose have receiving, by the processor, from the wireless network a secondary cell (SCell) activation command and performing operations responsive to the TCI state activation command being received after a duration (D) later than receiving the SCell activation command in the invention of Venugopal. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing signaling to a UE to activate an SCell as is known in the art (Kazmi, para. 74; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 15, Venugopal in view of Kazmi teaches and makes obvious the method of Claim 12, wherein the receiving of the SCell activation command comprises receiving the SCell activation command in a medium access control (MAC) control element (CE) (Kazmi, para. 81, penultimate sentence).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Venugopal in view of Kazmi as applied to claim 15 above, and further in view of Bagheri et al. (US 2020/0112419).

Venugopal in view of Kazmi teaches and makes obvious the method of Claim 12, wherein the performing of the one or more operations comprises: applying the TCl state activation command (Venugopal, step 335; paras. 114-115). However, Venugopal in view of Kazmi does not disclose performing the operations comprises transmitting to the wireless network a channel state information (CSI) report. Bagheri discloses using a TCI state for a CSI reporting configuration (para. 45, last sentence) and sending a CSI report (para. 54). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have performing the operations comprises transmitting to the wireless network a channel state information (CSI) report in the invention of Venugopal in view of Kazmi. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, using TCI (beam) information for communication of signaling information (Bagheri, paras. 45 and 54; Venugopal, paras. 114-115; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Allowable Subject Matter
Claims 2-11, 13-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462